DETAILED ACTION
Continued Examination under 37 C.F.R. § 1.114
A Request for Continued Examination (RCE) under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after the final Office action dated 02 April 2021.  Because this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) was timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114.  Applicant’s submission filed on 31 August 2021 has been entered.
Withdrawn Objections and Rejections
The objection to the drawings.
The rejection of claim 36 under 35 U.S.C. § 112(b) as being indefinite.
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 11 November 2021 fails to comply with the provisions of 37 C.F.R. §§ 1.97 and 1.98 and M.P.E.P. § 609.  Specifically, the IDS submitted did not contain copies of the foreign references that have been struck through.  The examiner has, however, considered the references that comply with the provisions of 37 C.F.R. §§ 1.97 and 1.98 and M.P.E.P. § 609.
A copy of the portion of the IDS listing the references is being returned to the Applicant along with this Office action and serves both as acknowledgement of receipt of the IDS and as an indication as to which references the examiner considered.  Applicant is advised that the date of any re-submission of any item of information contained in this IDS or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with See, M.P.E.P. § 609.05(a).
Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

Claims 1 to 4, 33 to 35, and 37 to 42 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter that the inventor or joint inventor regards as the invention.
Claims 1 and 37 contain the term “and/or” in several locations.  This term is indefinite because it is not clear whether the inventor or joint inventor intends this term to be conjunctive or disjunctive.
Regarding claim 42, it is additionally unclear what “a system having a plurality of tubing” is or how it can function as a flow controller.
Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraph(s) of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 33, 35, 40, and 42 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Gebauer (U.S. Pat. Appl. Pub. No. 2015/0247114), cited in the IDS filed on 23 July 2020.
Regarding claim 1, Gebauer teaches an apparatus comprising a cell culture chamber; a pumping system fluidly connected to the cell culture chamber; a tangential flow filter fluidly connected to the pumping system, with the pumping system providing a retentate flow to the tangential flow filter, a permeate flow of the tangential flow filter controlled by a flow controller; and a cellular sample output fluidly connected to the tangential flow filter.  Gebauer at paragraphs [0017] to [0023], [0036], and [0042] and Figure 3.  Gebauer also teaches that the entire system may be a closed and contained unit, which reads on the claimed limitation of “self-contained”, and that the system can be single-use and connected up with other components, which reads on the claimed limitation of “removable”.  Gebauer at paragraphs [0008], [0046], and [0067].  Finally, Gebauer teaches that the system contains cell culture and culture media and that the various portions of the system may be contained within an enclosable housing.  Gebauer at paragraphs [0024], [0026], [0046], [0050], and [0054].
Regarding claim 33, neither the intended use of nor the manner of operating a claimed apparatus distinguishes it from the prior art.  M.P.E.P. § 2114.
Regarding claim 35, Gebauer teaches one or more fluidic pathways.  Gebauer at Figure 3.  Once again, neither the intended use of nor the manner of operating a claimed apparatus distinguishes it from the prior art.  M.P.E.P. § 2114.
Regarding claim 40, Gebauer teaches a check valve, which meets the claimed limitation of “a flow restrictor”.  Gebauer at Abstract.
Regarding claim 42, Gebauer teaches a plurality of tubing.  Gebauer at paragraph [0021].
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 that forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 to 4, 39, and 41 are rejected under 35 U.S.C. § 103 as being unpatentable over Gebauer (U.S. Pat. Appl. Pub. No. 2015/0247114), cited in the IDS filed on 23 July 2020, as applied to claims 1, 33, 35, 40, and 42 supra.
Regarding claims 2 and 3, while Gebauer does not specifically teach that the tangential flow filter has the specific pore sizes and fiber diameters claimed, absent unexpected results it would have been prima facie obvious to one of ordinary skill in the art to modify vary the pore sizes and fiber diameters according to any filtration need.
Regarding claim 4, while Gebauer does not specifically teach poly(ether sulfone), poly(acrylonitrile), or poly(vinylidene difluoride), Gebauer does teach that engineering plastics such as polysulfone, PEEK, polypropylene, polyethylene or ethylene copolymers, may be used.  Gebauer at paragraph [0031].  The substitution of one known plastic for another to obtain predictable results would have been prima facie obvious to one of ordinary skill in the art.  M.P.E.P. § 2141.
Regarding claim 39, the shape of the chamber and orientation of the filter are merely design choice that would have been prima facie
Regarding claim 41, duplication of parts would have been prima facie obvious to one of ordinary skill in the art.  M.P.E.P. § 2144.04.
Claims 34, 37, and 38 are rejected under 35 U.S.C. § 103 as being unpatentable over Gebauer (U.S. Pat. Appl. Pub. No. 2015/0247114), cited in the IDS filed on 23 July 2020, as applied to claims 1, 33, 35, 40, and 42 supra, in view of Shevitz (U.S. Pat. Appl. Pub. No. 2013/0270165), previously cited.
Regarding claims 34 and 37, while Gebauer teaches that sensors may be used, Gebauer at paragraph [0041], Gebauer does not specifically teach that the sensors can be one or more of a temperature sensor, a pH sensor, a glucose sensor, an oxygen sensor, a carbon dioxide sensor, and an optical density sensor.  However, these types of sensors are well known in the field of cell culture devices.  Shevitz at paragraphs [0012], [0013], [0107], [0109], and [0195].  It would have been prima facie obvious for one of ordinary skill in the art to modify the teachings of Gebauer with Shevitz in order to include one or more of a temperature sensor, a pH sensor, a glucose sensor, an oxygen sensor, a carbon dioxide sensor, and an optical density sensor in order to monitor important and relevant aspects of the cell culturing process.
Regarding claim 38, Shevitz teaches sampling ports.  Shevitz at paragraph [0012].
Response to Arguments
Applicant’s arguments filed on 31 August 2021 have been fully considered but are unpersuasive.
Regarding the rejection of claims 1 and 37 under 35 U.S.C. § 112(b) as being indefinite for containing the term “and/or”, Applicant “submits that a person of ordinary skill in the art would readily understand that the phrase ‘and/or’ (also and or) is a grammatical conjunction used one or more of the things mentioned may be involved.”  Amendment and Reply under 37 C.F.R. § 1.114 filed on 31 August 2021 at page 10.  However, if one of ordinary skill in the art “would readily understand that the phrase ‘and/or’ … indicate[s] that one or more of the things mentioned may be involved” then it is unclear why Applicant felt the need to include the apparently superfluous language “one or more of” in the claims.  In other words, either one of ordinary skill in the art would not “readily understand” the meaning of the grammatical construction “and/or” as alleged by Applicant or Applicant has some other meaning for this term because Applicant uses it in conjunction with the claim language “one or more of”.  Either way, the scope of the claims is indefinite and the rejection of the claims under 35 U.S.C. § 112(b) is maintained.
Regarding the rejection of claim 42 under 35 U.S.C. § 112(b) as being indefinite because it is unclear what “a system having a plurality of tubing” is or how it can function as a flow controller, Applicant points to various portions of the specification to argue that “claim 42 is clearly support by the application as filed.”  Amendment and Reply under 37 C.F.R. § 1.114 filed on 31 August 2021 at page 10.  In response, it is important to first remind Applicant that the rejection of claim 42 is under 35 U.S.C. § 112(b) as being indefinite and not under 35 U.S.C. § 112(a) as lacking written description support in the application as filed; second, limitations from the specification are not read into the claims, M.P.E.P. § 2111.01(II); and third, even if read in light of the specification as filed, it remains unclear what “a system having a plurality of tubing” is or how it functions as a flow controller.  This rejection is also maintained.
The rejection of the claims under 35 U.S.C. § 102(a)(1) as being anticipated by Gebauer, under 35 U.S.C. § 103 as being unpatentable over Gebauer, and under 35 U.S.C. § 103 as being unpatentable over Gebauer in view of Shevitz are also maintained because as explained supra, Gebauer teaches or renders obvious either by itself or in view of Shevitz all the claimed limitations even as amended.  Finally, in response to Applicant’s arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  M.P.E.P. § 2145(IV).
Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL even though it is a first action after the filing of an RCE and the submission under 37 C.F.R. § 1.114.  M.P.E.P. § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM PRAKASH, whose telephone number is 571-270-3030.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 7:00 am to 7:00 pm, Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael A. Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Gautam Prakash/
Primary Examiner, Art Unit 1799